Citation Nr: 1437867	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-06 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1981 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ) in August 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that this issue has previously been remanded in June 2013 for additional development.

The Veteran's file consists of electronic records in Virtual VA and VBMS.  While the full record is in the VBMS, the documents in Virtual VA are either duplicative, or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In August 2012, the Veteran testified at a Board hearing before an AVLJ via video-conference.  A June 2014 letter informed the Veteran that the AVLJ who conducted the August 2012 hearing was no longer employed by the Board, and asked whether he wished to exercise his right to testify at a new Board hearing before another Veterans Law Judge (VLJ).  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013).  In a response received by the Board in July 2014, the Veteran indicated that he wished to testify at a new Board hearing before a VLJ conducted via video-conference.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.
Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing before a VLJ to be conducted via video-conference.  The Veteran and his representative should be notified of the date, time, and place of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



